Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-16-00626-CV

                       IN THE INTEREST OF E.V. and E.V., Children

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-03912
                         Honorable Antonia Arteaga, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the portion of the trial court’s order
assessing $1,000.00 as sanctions is REVERSED. We RENDER judgment denying appellee
Rebecca Sweat’s motion for sanctions. The remainder of the trial court’s order is AFFIRMED.
Costs of the appeal are assessed against appellee Rebecca Sweat.

       SIGNED March 21, 2018.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice